Citation Nr: 1622798	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This matter was previously before the Board in June 2014, when it was remanded for additional development.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the first postservice year. 

2.  Hypertension is not a disease listed as presumptively linked to exposure to herbicides.

3.  The Veteran's hypertension is not otherwise shown to be causally related to his service, to include his presumed in-service exposure to herbicide agents in Vietnam.

4.  The Veteran's hypertension is not shown to have been caused or permanently aggravated by his service-connected type-II diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension, to include as due to exposure to herbicides or as secondary to type-II diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duty to notify was satisfied by a September 2009 letter to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has received all critical notice, and has had the opportunity to respond/supplement the record.  He has not indicated any prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination to address the medical questions central to this appeal in October 2009.  In accordance with the directives of the Board's June 2014 remand, a September 2014 addendum to the VA examination report has also been obtained to supplement and clarify the VA examiner's opinion.  As discussed in greater detail below, the Board finds that the examination report and medical opinion offered (as amended by the September 2014 addendum) are adequate for the purposes of appellate review as they reflect familiarity with the factual record, and the opinion is accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The actions directed by the Board's June 2014 remand have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for hypertension, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks to establish entitlement to service connection for hypertension, to include as secondary to his service-connected type-II diabetes mellitus.  As an initial matter, the Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  As explained in detail below, the Board must conclude that the preponderance of the evidence in this case shows that the Veteran's hypertension is not medically related to his service-connected type-II diabetes mellitus nor otherwise medically related to his military service.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.

The Veteran's contentions in this case primarily request consideration of the theory that his hypertension is a consequence of his type-II diabetes mellitus or otherwise shares a common service-connected etiology with the diabetes mellitus.  In this Veteran's case, service-connection for diabetes mellitus was established on the basis of his presumed exposure to tactical herbicide agents (such as Agent Orange) during military service in-country in Vietnam.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury or disease during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability on a direct basis, there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period.)  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Certain chronic diseases, to include hypertension, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation (one year for hypertension).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in country in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted one of the diseases listed in 38 C.F.R. § 3.309(e) (manifested to a degree of 10 percent or more), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  Hypertension is not one of the disabilities listed in 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. §§ 3.307, 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a non-presumptive/direct-incurrence basis.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) that the service connected disability caused or aggravated the disability for which secondary service connection is sought.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board may not make its own independent medical determinations; the Board must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim.

VA defines hypertension as diastolic blood pressure predominantly 90mm or greater, confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's STRs contain no mention of complaints, treatment, or diagnosis related to hypertension.  The Board does note, however, that the Veteran's blood pressure recorded during the December 1968 separation examination was "122/90."  This report reflects a diastolic blood pressure reading of 90mm, and this blood pressure reading was higher than the Veteran's recorded blood pressure of "114/70" during his September 1966 service pre-induction examination.  There are otherwise no significant blood pressure reports or indications of hypertension in the Veteran's STRs.  The Board also notes that the STRs show that the Veteran was treated for complaints of headaches for 24 hours in February 1967, but with no suggestion that the headache episode involved any manifestation of hypertension or significant vascular disease.

The December 1968 service separation examination report shows that the Veteran was medically examined and evaluated and found to be clinically normal in all respects, including with regard to the heart and vascular system.  The December 1968 medical history questionnaire associated with that report shows that the Veteran indicated that he was not aware of any history of high blood pressure at that time.  Post-service medical evidence contains no suggestion that the Veteran's hypertension was diagnosed or otherwise manifested prior to 2005.

The Veteran underwent a VA examination in connection with this claim on appeal in October 2009, and a report of that examination is of record.  Testing during the October 2009 VA examination revealed blood pressure readings of "142/88 mmHg," "138/88 mmHg," "and 138/90 mmHg."  The October 2009 VA examination report shows that the Veteran described that he was diagnosed with hypertension during a November 2005 hospitalization associated with onset of diabetes mellitus.  The Veteran described that "[u]pon being hospitalized for ... DM symptoms, [he] was found to be hypertensive as well."  The Veteran reported "[n]o prior problem with blood pressure prior to this."  The Veteran described that he had stopped taking medication for the hypertension and that his "[b]lood pressure has been acceptable to point of not needing any further anti-hypertensive [treatment]."  The Veteran also reported "occasionally" experiencing headaches that the VA examiner noted may be related to the hypertension.  The October 2009 VA examiner diagnosed "borderline hypertension," and remarked that the Veteran's blood pressure "possibly was abnormal during the hospitalization due to DM being out of control, now borderline readings and on no medication in a few years apparently."  The VA examiner opined: "Do not feel HTN [hypertension] is caused by the DM [diabetes mellitus].  They are just concurrent diagnoses....  No known history of ... HTN prior to 2005."  Notably, the October 2009 VA examiner explained that "HTN as a complication of DM would require a longer timeframe to develop," and concluded that "the hypertension is not caused by or a result of the diabetes mellitus."

The Board's June 2014 remand directed that clarification of the VA medical opinion be obtained to more adequately address the medical questions central to this case.  The September 2014 clarifying opinion was prepared by the same VA examiner responsible for the October 2009 VA examination report.  The authoring medical doctor reviewed the claims-file and explained, with emphasis, that the service treatment records do not show any diagnostic indication hypertension, and "[t]here is nothing in the SMR [service medical record] that shows anything related to or medically causative of HTN."  The authoring expert further noted that the Veteran "was not diagnosed with HTN until about 2005," and concluded that "[t]herefore there is no reasonable, medically plausible way of linking his HTN to service."

The September 2014 VA medical opinion also provided a detailed explanation of the conclusion that the Veteran's hypertension was not caused or permanently aggravated by his service-connected diabetes mellitus.  In this regard, the VA expert explained that "there is no reasonable, medically plausible way of linking his HTN to his DM [diabetes mellitus]" because "[i]n order for DM to cause or aggravate HTN the DM usually has to be severe or present for at least several to many years."  Moreover, the VA expert explains that "[t]he key link between the two conditions appears to be renal damage from the DM that is severe enough to cause or aggravate HTN," but in this case "the veteran was diagnosed with both the HTN and DM in about 2005 and there was no evidence or renal damage."  The VA expert explains that the tests performed in 2009 "were adequate enough to confirm normal renal function at that point," and that "[a]s of Oct 2009 he had been diagnosed with HTN for 3-4 years so obviously the normal renal function could not have caused his HTN."  Significantly, the VA expert emphasized that review of the pertinent testing revealed no evidence of renal damage, that the Veteran's "blood and urine tests to that point were normal," and "his kidneys [were] functioning normally."  Furthermore, the VA expert completed a "review of his bloodwork (for this clarification of medical opinion) since that time" and emphasized that the testing continues to show "normal renal function as of blood and urine tests from June 2014."

The September 2014 VA medical opinion provides a detailed discussion of the Veteran's pertinent clinical test results in this regard, including noting that the Veteran did have some "microalbumin in the urine tests from April 2012 and June 2014."  The VA expert explains, with emphasis, that the amounts of microalbumin detected were not clinically significant, and that the microalbumin findings were "not persistent" as there were "2 normal urine tests in between...."  The VA expert presents a clear conclusion that there is no reasonable medical basis for linking any aggravation of the Veteran's hypertension to his service-connected diabetes mellitus.

It is not in dispute that the Veteran has a current diagnosis for hypertension.  However, hypertension was not manifested in service.  The Veteran has not specifically asserted that his hypertension had its onset during service or proximately thereafter.  As discussed above, the Veteran's STRs do not contain any indication of treatment for or diagnosis of an onset of hypertension, and the Veteran has reported that he was first diagnosed with hypertension in 2005 (more than 3 decades after service).  The Board has noted that the Veteran's recorded blood pressure of "122/90" at separation was higher than the recorded blood pressure at entrance to service, and the "122/90" presents an instance of diastolic blood pressure at 90mm.  Significantly, however, the September 2014 VA medical opinion reflects that the authoring doctor reviewed the Veteran's STRs, including the separation examination report, and found that none of the Veteran's in-service medical history "shows anything related to or medically causative of HTN," and concluded that there was "no reasonable, medically plausible way of linking his HTN to service."  The Board also notes that the Veteran's STRs document an instance of headache symptomatology during service, and the October 2009 VA examination report indicates that the Veteran's current hypertension may contribute to current headaches.  However, the same authoring VA examiner explained in the September 2014 addendum that none of the contents of the STRs medically suggest any in-service manifestation of hypertension (nor does any other evidence of record suggest that the in-service headache was a manifestation of hypertension). 

As noted above, the December 1968 service separation examination report notes there were no pertinent medical problems at discharge.  The Board also observes that the single borderline elevated blood pressure reading during service is insufficient to establish a diagnosis of hypertension under the VA compensation rating criteria.  See Note following 38 C.F.R. § 4.104, Code 7101.

The Board finds that the Veteran's hypertension is not shown to have had onset during service.  Accordingly, service connection is not warranted for the disability on the basis of onset in service.  There is no evidence that hypertension was manifested to a compensable degree in the first postservice year, nor has the Veteran suggested otherwise.  The Veteran has not suggested (nor does the evidence otherwise show) a continuity of any hypertension symptomatology experienced from service (or within a year thereafter).  Therefore, service connection for the disease on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.

There is also no basis for establishing service connection in this case on the basis of continuity of symptomatology from service or the presumptive period thereafter (no such continuity of symptomatology has been described or suggested in this case).  

Furthermore, hypertension is not listed as a disease with presumed association with exposure to herbicides, and service connection on a presumptive basis under 38 U.S.C.A. § 1116 likewise is not warranted.  There is no competent evidence in this case otherwise indicating a medical possibility that the hypertension is a consequence of in-service herbicide exposure.  The Veteran does not assert, nor does the evidence support, that his hypertension is somehow otherwise related directly to his service.  Accordingly, service connection is not warranted on the basis of in-service causation (including through the Veteran's presumed exposure to tactical herbicide agents).

The remaining theory of entitlement to service connection for hypertension is one of secondary service connection.  The Veteran argues that his hypertension is secondary to his service connected type-II diabetes mellitus.  Whether a particular case of diabetic pathology has caused or aggravated hypertension in a particular patient is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  The only competent (medical) opinion in the record that directly addresses this question is the opinion presented by the author of the October 2009 VA examination report and the follow-up clarification of that medical opinion in September 2014.  That VA examiner opined that it is less likely than not that the Veteran's hypertension is caused or aggravated by his service connected type-II diabetes mellitus.  The VA examiner cited to medical principles (explaining that the nature of a relationship between hypertension and a diabetic pathology features significant renal dysfunction), cited the Veteran's own account of the facts of his medical history (including the timing of his diagnoses of hypertension and diabetes), and cited supporting factual data (including clinical testing showing that the Veteran's kidney function had been essentially normal throughout the time since his diagnoses of hypertension and diabetes).  The Board finds that the VA examiner's rationale persuasively explains why the Veteran's hypertension is not considered to have been caused or aggravated by the service-connected type-II diabetes.  As the examiner's discussion of his analysis demonstrated familiarity with the record (and, specifically, the Veteran's medical history) and included a discussion of rationale that is not contradicted by the factual record, the opinion is probative evidence in this matter.  Because there is no competent (medical) evidence to the contrary, it is persuasive.

The Board understands the Veteran's belief that his hypertension is related to his diabetes, as the Veteran points to the fact that the two disabilities appear to have been diagnosed at the same time in his case.  However, as the Veteran is a layperson and does not profess any medical expertise, the Board cannot rely upon his opinion and must rely upon the probative opinion of the medical expert in this case.

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's hypertension is etiologically linked to his military service or to his service-connected type-II diabetes mellitus.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied.  Once again, the Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


